COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00136-CV


David Dean Dawson and Elizabeth           §    From the 158th District Court
Torres
                                          §    of Denton County

v.                                        §    (2013-20042-158)

                                          §    June 30, 2016

Faye Diane Lipham                         §    Opinion by Justice Dauphinot

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants David Dean Dawson and Elizabeth

Torres shall jointly and severally pay all of the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot